Citation Nr: 1315498	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  09-23 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition, claimed as secondary to the Veteran's service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from April 1962 to August 1966.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

The Veteran and his wife appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing has been associated with the claims folder.

This case was previously before the Board in June 2011 when it was remanded for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At a hearing before the undersigned Veterans Law Judge in February 2011 the Veteran reported that he received current treatment for his back condition at the VA Medical Center (VAMC) in West Palm Beach, Florida.  Review of the claims file does not reveal VA treatment records from the West Palm Beach VAMC dated subsequent to August 2010.

The Board notes that the Veteran appears to spend the summer in Maine and is treated by the Togus VAMC.  Review of the claims file reveals VA treatment records dated through September 2011 from the Togus VAMC.  These treatment records indicate that the Veteran also received treatment at the West Palm Beach VAMC.

A Supplemental Statement of the Case dated in April 2012 indicates that VA treatment records dated from August 2010 to April 2012 from the West Palm Beach VAMC were considered.  In addition, the Supplemental Statement of the Case indicates that a VA medical examination report from the West Palm Beach VAMC dated in August 2011 was considered.  Review of the claims file does not reveal treatment records dated from August 2010 to April 2012 from the West Palm Beach VAMC and the August 2011 VA medical examination report indicates that it was prepared in Togus, Maine.

A statement from a private naturopathic physician, T.L.C., dated in July 2011 indicates that the Veteran was provided treatment for his low back and foot pain; however, no treatment notes have been obtained from this provider.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain all treatment records regarding the Veteran from the West Palm Beach VAMC, dated subsequent to August 2010, and from the Togus VAMC, dated subsequent to September 2011.  In addition, after proper authorization is obtained, attempts must be made to obtain all records of the Veteran's treatment by T.L.C., a naturopathic physician.

The private naturopathic physician in July 2011 opined that the Veteran's back pain was secondary to and exacerbated by his constant and intense foot pain.  The provider noted that the Veteran's foot pain was very severe, at least an 8 on a scale of 0 to 10.  The provider indicated that pain of this sort will alter body mechanics and place strain on all joints superior to the feet, and can cause problems with ankles, knees, back and neck.  Although the private naturopathic physician associated the Veteran's back pain with the Veteran's foot pain and indicated that the pain will alter body mechanics, the provider only indicated that this alteration and strain can cause problems with the back.  The Board notes that provider did not render an opinion regarding whether the Veteran's degenerative joint disease of the low back was due to or permanently aggravated by the Veteran's service-connected pes planus disability.  

VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given that additional relevant evidence will likely be associated with the claims file at the direction of this remand, the Board finds that further VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Attempt to obtain VA medical records pertaining to the Veteran from the West Palm Beach VAMC, dated subsequent to August 2010, and from the Togus VAMC, dated subsequent to September 2011. 

2.  After securing the proper authorization, request all treatment records pertaining to the Veteran from T.L.C., a naturopathic physician.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of the Veteran's degenerative joint disease of the low back.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's degenerative joint disease of the low back is related to or had its onset during service.  If not, the examiner should opine as to whether it is at least as likely as not that the Veteran's degenerative joint disease of the low back is secondary to or aggravated by the Veteran's service connected bilateral pes planus.  In rendering the opinions the examiner must discuss the findings of the prior examiners.  The rationale for all opinions expressed should be provided in a legible report.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



